Matter of Maitland (2018 NY Slip Op 02237)





Matter of Maitland


2018 NY Slip Op 02237


Decided on March 29, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 29, 2018

[*1]In the Matter of ANNA RACHEL MAITLAND, an Attorney. 
(Attorney Registration No. 5115936)

Calendar Date: March 26, 2018

Before: McCarthy, J.P., Egan Jr., Clark, Aarons and Rumsey, JJ.


Anna Rachel Maitland, Chicago, Illinois, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Anna Rachel Maitland was admitted to practice by this Court in 2013 and lists a business address in Chicago, Illinois with the Office of Court Administration. Maitland has applied to this Court, by affidavit sworn to December 29, 2017, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Maitland is ineligible for nondisciplinary resignation because she has failed to fulfill her attorney registration requirements for the most recent biennial period beginning in 2017 (see Judiciary Law § 468-a; Matter of Cain, 157 AD3d 1187, 1187 [2018]; Matter of Levey, 155 AD3d 1300, 1300 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Maitland has submitted a request to amend her application, in which she provides proof that she is now current in her New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Maitland has duly registered and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to her application, and having determined that Maitland is now eligible to resign for nondisciplinary reasons (see Matter of Westervelt, 156 AD3d 1316, 1316—1317 [2017]; Matter of Kneedler, 158 AD3d 924, 925 [2018]), we grant the application and accept her resignation.
McCarthy, J.P., Egan Jr., Clark, Aarons and Rumsey, JJ., concur.
ORDERED that Anna Rachel Maitland's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Anna Rachel Maitland's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Anna Rachel Maitland is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Maitland is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Anna Rachel Maitland shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.